DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (US 8,633,440), hereinafter Knapp, in view of Byun (US 2019/0035839), hereinafter Byun.

Claim 1: Knapp discloses a spectroscopic module (60, Fig. 6A) comprising:
a plurality of beam splitters (92) that are arranged along a first direction (horizontally on page) (Col. 11, Lines 11-14);
a plurality of bandpass filters (78) that are disposed on one side in a second direction (vertically on page) intersecting the first direction with respect to the plurality of beam splitters (92), each of the plurality of bandpass filters (78) facing each of the plurality of beam splitters (92) (Col. 11, Lines 14-17);
a light detector (62) that is disposed on the one side in the second direction with respect to the plurality of bandpass filters (78) and includes a plurality of light receiving regions (72), each of the plurality of light receiving regions (72) facing each of the plurality of bandpass filters (78) (Col. 7, Lines 34-38); and
a light shielding portion (84, Fig. 10) that is disposed between the plurality of beam splitters (92) and the plurality of bandpass filters (78) (Col. 10, Lines 6-12),
wherein the light shielding portion (84) includes a plurality of wall portions (extending vertically in page in Fig. 10) that are arranged along the first direction with a light passage space interposed therebetween (evident from Fig. 6A), each of a plurality of optical paths from the plurality of beam splitters (92) to the plurality of bandpass filters (78) passing through the light passage space (evident from Fig. 6A), and
a first wall portion (84, on left) and a second wall portion (84, on right) adjacent to each other among the plurality of wall portions are in contact with a bandpass filter (78- Examiner note: Fig. 10 appears to erroneously label the bandpass filter as 72; Col. 10, Lines 3-9) among the plurality of bandpass filters (78), the bandpass filter (78) corresponding to the light passage space between the first wall portion and the second wall portion (evident from Figs. 6A,10).
Knapp does not explicitly disclose wherein a width of the light passage space in a third direction intersecting both the first direction and the second direction is larger than a width in the third direction of the bandpass filter.
However, Knapp provides a top-down view of the structure comprising the plurality of wall portions (84) and the plurality of bandpass filters (78) (Fig. 8).  From Fig. 8, it appears that the extent of width of the light passage space (constrained only by the wall portions 84) in the third direction (vertically in Fig. 8, which corresponds to into the page of Figs. 6A,10) is larger than a width in the third direction of the bandpass filter (provided by the outline of element 72- Examiner note: as with Fig. 10, it appears the bandpass filter is erroneously labelled as 72).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Knapp’s spectroscopic module so that the light passage space has a greater extent in the third direction than does the bandpass filter for the purpose of ensuring that all light received by the bandpass filter is the intended light reflected by the respective beam splitter.  If the light passage space had an equal or lesser extent in the third dimension than that of the bandpass filter, there is the risk of extraneous radiation being detected, which would decrease the signal-to-noise ratio.
Knapp discloses wherein the light shielding portion (84) is disposed between the plurality of beam splitters (92) and the plurality of bandpass filters (78) (Col. 10, Lines 6-12), but does not explicitly disclose a light shielding portion is disposed between the plurality of bandpass filters and the light detector.
However, Knapp does disclose that, for further prevention of crosstalk, one or more inactive light receiving regions (72) may be used to separate one or more active light receiving regions (72) (Col. 10, Lines 20-26).  Furthermore, Byun, in the same field of endeavor of spectral sensing, discloses an imaging module comprising a light shielding portion (220) disposed between a plurality of bandpass filters (B/G) and a light detector (PD) (“In order to reduce or prevent this undesired optical crosstalk, the image sensor in accordance with the first embodiment may include a light blocking layer 220 formed between the photoelectric conversion elements PD of the phase difference detection pixel PX1 and the imaging pixel PX2.” [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Knapp’s spectroscopic module with a light shielding portion disposes between the bandpass filters and the light detector for the purpose of preventing or reducing the severity of characteristic degradation of the light detector due to optical crosstalk (Byun [0043]).

Claim 2: Knapp further discloses wherein the width in the third direction (vertically in Fig. 8) of the light passage space (formed in between adjacent wall portions of the light shielding region 84) is larger than a width in the first direction (horizontally in Fig. 8) of the light passage space (evident from Fig. 8).

Claim 3: Knapp further discloses wherein the light detector (62) includes a wiring substrate (63) and a plurality of light detection elements (72) (Fig. 5; Col. 7, Lines 5-10),  and
each of the plurality of light detection elements (72) includes each of the plurality of light receiving regions (72) (each light detection element (72) of the light detector (62) inherently functions as a light receiving region).
Knapp does not explicitly discloses wherein the plurality of light detection elements are fixed to the wiring substrate with adhesive agent.  Knapp discloses that, in some embodiments, the fixing may be done via electrical coupling (Col. 7, Lines 5-10).  Knapp also discloses that the DEMUX assembly (64) may be adhesively bonded to the light detection elements (72) of the light detector (62) (Col. 6, Lines 48-54).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Knapp’s spectroscopic module by adhesively coupling the light detection elements to the wiring substrate for the purpose of forming a vibration-resistant structure.  

Claim 4: In the modified device of claim 1, Knapp, in view of Byun, further discloses wherein each of the plurality of light detection elements (PD) is located inside the light passage space (formed by light shielding portion 220) (“In order to reduce or prevent this undesired optical crosstalk, the image sensor in accordance with the first embodiment may include a light blocking layer 220 formed between the photoelectric conversion elements PD of the phase difference detection pixel PX1 and the imaging pixel PX2.”, Byun [0043], Fig. 2).

Claim 5: Knapp further discloses:
a support body (76) that supports the plurality of bandpass filters (78) (Col. 7, Lines 47-50), wherein a separation space (80) defined by the support body (76) and the bandpass filter (78) is formed in the support body (76) (evident from annotated Fig. 8 below), and
the separation space (80) communicates with the light passage space (evident since light is being transmitted in the direction into the page of Fig. 8, thus it is incident on the separation space 80).

    PNG
    media_image1.png
    395
    820
    media_image1.png
    Greyscale


Claim 6: Knapp does not explicitly disclose wherein each of the plurality of bandpass filters is fixed to the support body with adhesive agent.
 	However, Knapp discloses that the DEMUX assembly (64) may be adhesively bonded to the light detection elements (72) of the light detector (62) (Col. 6, Lines 48-54).  Knapp also discloses that the support body (76) may be a continuous monolithic structure (Col. 11, Lines 1=6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Knapp’s spectroscopic module by adhesively coupling the bandpass filters to the support body for the purpose of forming a vibration-resistant structure.  

Claim 7: Knapp further discloses wherein a plurality of recessed portions (corresponding to the separation space in the annotated Fig. 8 above) which are open to the one side in the second direction (into the page of Fig. 8) are formed in the support body (76), each of the plurality of recessed portions accommodates each of the plurality of bandpass filters (78) (evident since the bandpass filter is atop the support body, see Fig. 10), and
the separation space (80) is defined by an inner surface of a recessed portion which accommodates the bandpass filter (78) among the plurality of recessed portions, and a side surface of the bandpass filter (78) (evident from Figs. 6A,8).

Claim 8: Knapp further discloses wherein the separation space (80) is open to the light passage space (evident since light is being transmitted in the direction into the page of Fig. 8, thus it is incident on the separation space 80).

Claim 9: Knapp further discloses wherein a plurality of separation spaces (80) are formed in the support body (76) as the separation space (80) corresponding to the bandpass filter (78) (evident from annotated Fig. 8 above that there are four separation spaces 80 corresponding to each bandpass filter 78).

Claim 10: Knapp does not explicitly disclose wherein a depth in the second direction (vertically on the page of Fig. 8) of the recessed portion is larger than a width in the second direction of the light passage space.
 	However, such a configuration would be merely a design choice to optimize performance of the spectroscopic module.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Knapp’s recessed portion to have a larger depth than the light passage width for the purpose of providing improved coupling of the incident light onto the light detector.

Claim 11: Knapp further discloses wherein the first wall portion (84, on left) and the second wall portion (84, on right) are in contact with a region on a light outgoing surface of the bandpass filter (78- Examiner note: Fig. 10 appears to erroneously label the bandpass filter as 72; Col. 10, Lines 3-9), the region being located outside a clear aperture (85) (Col. 10, Lines 30-33; evident from Figs. 6A,10).

Claim 12: Knapp further discloses wherein each of a width in the first direction (horizontally in Figs. 8,10) of the first wall portion (84) and a width in the first direction of the second wall portion (84) is smaller than a width in the first direction of the light passage space (the area between the wall portions) (evident from Figs. 8,10).

Claim 13: Knapp further discloses wherein the plurality of bandpass filters (78) are separated from each other with a space interposed therebetween (evident from Fig. 6A, due to the light shielding portion 84, Col. 10, Lines 6-12).

Claim 14: Knapp further discloses wherein the light shielding portion (84) is formed separately from the light detector (62) (evident from Fig. 6A; Col. 10, Lines 10-20), and
the light passage space is a light passage opening formed in the light shielding portion (84) (evident from Fig. 8).

Claim 15: Knapp further discloses wherein the light detector (62) includes a wiring substrate (63) (Fig. 5; Col. 7, Lines 5-10).
 	In the modified device of claim 1, Knapp discloses wherein the light shielding portion is situated between adjacent light receiving regions (72) (Col. 10, Lines 20-26), but is silent with respect to the light shielding portion being integrally formed with the wiring substrate.
 	However, it is merely a matter of obvious engineering choice to integrate the light shielding portion with the wiring substrate rather than form a different connection between the two elements.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Knapp’s light shielding portion to be integral with the wiring substrate for the purpose of forming a vibration-resistant structure.  With this modification, it is evident that the light passage space is defined by the first wall portion, the second wall portion, and the wiring substrate (evident from Fig. 10 of Knapp and Fig. 2 of Byun).


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896